DISMISS; Opinion issued l)eccnther 5. 2012.




                                            in l,h
                                   (vttrt uf    \ppra1a
                        FiftI!   Jtürirt tif exu at           JaLLa
                                     No. 05-1 1-00735-C’


                              WAYNE A. MANOR, Appellant

                                               V.

    ELLIOTT BRADLEY, VENI)EMMIA, LP. 1)/B/A RE/MAX PRESTON RD. AND
                       1ARiLYN LAIR, Appellees


                                  On Appeal from the 199th
                                    Collin County, Texas
                             Trial Court Cause No. 199-03657-07


                            MEMORANDUM OPINION
                         Before Justices Bridges, O’Neill, and Murphy
                                  Opinion By Justice O’Neill

       Appellant Wayne A. Manor has filed a voluntary motion to dismiss his appeal. See TEx. R.

App. P. 42.1 (a)( 1). We grant appellant’s motion and DISMISS this appeal.




                                                    /IUiHAEL J. OEiLt
                                                                //
                                                      JUSTICE

I 10735F.P05                                                    /
                             Itiitrt 01  piaia
                       iftI OlatrIct of cxa at Iatta
                                     JUDGMENT
\\‘AYNE A. iAN( )R Appellant                      Appeal from the 199th Judicial [)istrict
                                                  Court of Collin County, Texas. (Tr.Ct.No.
Nh> O5 ii OO735f\           V.                    I 993657-07 L
                                                  Opinion delivered by Justice O’Neill,
EllIOT F3RADLEY, VENDEMMIA L.P.,                  Justices Bridgcs and Murphy pal ticipating
d/h/a RE/MAX PRESTON ROAD, AND
MARILYN I AIR \ppellcLs

        Based on the Court’s opinion of this date, we DISMISS this appeal. We ORDER
appellees Elliot Bradley, Vendemmia LP. (I/b/a Re/Max Preston Road, and Marilyn Lair recover
their costs of this appeal from appellant Wayne A. Manor.




Judgment entered December 5, 2012.


                                                                       — /
                                                /7

                                                 MItHAEL.J O’NElEL
                                               / JUSTICE   / 7